DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2018/0145469).
With respect to claim 1, Chung discloses an electronic device, respectively connected to a charger and an audio connector through an accessory (device 801 connected to charger 805 and audio connector 827 through accessory 803 in Fig. 8, also see device 901, charger 905, audio connector 903, and accessory 950 in Fig. 9 and abstract), wherein the electronic device comprises: a quick charging controller (para 0010, 0041, 0051, and 0113) and a device Type-C female socket (para 0083-0084); the quick charging controller is configured to perform quick charging protocol communication with a corresponding pin of the charger connected to the accessory through SBU pins of the device Type-C female socket when the accessory is connected to the device Type-C female socket and the charger is connected to the accessory (para 0010 and 0086-0088).  
With respect to claim 2, Chung discloses the electronic device according to claim 1, wherein SBU pins of the device Type- C female socket are connected to the quick charging controller through a switching combination (para 0073-0075, 0084, and 0089-0090, also see switches 92-98 in Fig. 9 as well as the switch operation in Fig. 10).  
With respect to claim 4, Chung discloses the electronic device according to claim 2, further comprising a processor (para 0041 and 0051); a DP pin and a DM pin of the device Type-C female socket are respectively connected to a DP pin and a DM pin of an accessory Type-C male connector of the accessory when the accessory is connected to the device Type-C female socket (para 0084-0089, also see para 0072-0075); the processor is directly or indirectly connected to the DP pin and the DM pin of the device Type-C female socket, the processor uses digital audio signals to interact with the accessory through the DP pin and the DM pin of the device Type-C female socket, and the digital audio signals match analog audio signals that the accessory interacts with the audio connector (para 0006, 0048, 0051, 0072-0075, 0094, and 0098).  
With respect to claim 8, Chung discloses an accessory with quick charging and audio transmission functions, comprising an accessory Type-C female socket connected to a charger, an accessory Type-C male connector, and an audio port connected to an audio connector (para 0083-0085, also see female socket 824, charger 805, male connector 822, audio port 826, and audio connector 827 in Fig. 8 as well as female socket 956, charger 905, male connector 952, audio port 954, and audio connector 903 in Fig. 9), and the accessory Type- C male connector is connected to the device Type-C female socket of the electronic device according to claim 1 (see the citations provided in claim 1 above). 
With respect to claim 10, Chung discloses the accessory according to claim 8, further comprising an audio processing module with three signal transmission pins thereof respectively connected to a left channel, a right channel, and a microphone pin of the audio port (para 0048, 0051, and 0072-0075), and the audio processing module is connected to a DP pin and a DM pin of the accessory Type-C male connector (para 0084-0089, also see para 0051 and 0072-0075); the audio processing module is configured to: use digital audio signals to interact with the connected electronic device through a DP pin and a DM pin of the accessory Type-C male connector; use analog audio signals to interact with the audio connector through the three signal transmission pins; and perform a conversion between the digital audio signal and the analog audio signal para 0006, 0048, 0051, 0072-0075, 0094, and 0098).  
With respect to claim 14, Chung discloses the electronic device according to claim 2, further comprising a power management module connected to a VBUS pin of the device Type-C female socket; when the accessory is connected to the device Type-C female socket, a CC pin of the device Type-C female socket is connected to a CC pin of an accessory Type-C male connector of the accessory (para 0084 and 0089-0090, also see Fig. 9 and 10); the CC pin of the device Type-C female socket is connected to a processor, and the processor is configured to determine external connecting states of the accessory according to a signal of a CC pin of the device Type-C female socket (para 0089-0096, also see para 0041 and 0051); the external connecting states include a first connecting state that the accessory is connected to the audio connector rather than the charger, and a second connecting state that the accessory is connected to the charger (para 0092-0096, also see para 0010); when the external connecting state is the first connecting state, the processor is configured to command that the power management module provides power for the accessory through a VBUS pin of the device Type-C female socket; when the external connecting state is the second connecting state, the processor is configured to command that the power management module is charged through a VBUS pin of the device Type-C female socket (para 0089-0096, also see Fig. 10).  
With respect to claim 16, Chung discloses the electronic device according to claim 4, further comprising a power management module connected to a VBUS pin of the device Type-C female socket; when the accessory is connected to the device Type-C female socket, a CC pin of the device Type-C female socket is connected to a CC pin of an accessory Type-C male connector of the accessory (para 0084 and 0089-0090, also see Fig. 9 and 10); the CC pin of the device Type-C female socket is connected to a processor, and the processor is configured to determine external connecting states of the accessory according to a signal of a CC pin of the device Type-C female socket (para 0089-0096, also see para 0041 and 0051); the external connecting states include a first connecting state that the accessory is connected to the audio connector rather than the charger, and a second connecting state that the accessory is connected to the charger (para 0092-0096, also see para 0010); when the external connecting state is the first connecting state, the processor is configured to command that the power management module provides power for the accessory through a VBUS pin of the device Type-C female socket; when the external connecting state is the second connecting state, the processor is configured to command that the power management module is charged through a VBUS pin of the device Type-C female socket (para 0089-0096, also see Fig. 10).  
With respect to claim 19, Chung discloses the accessory according to claim 8, wherein SBU pins of the device Type-C female socket are connected to the quick charging controller through a switching combination (para 0073-0075, 0084, and 0089-0090, also see switches 92-98 in Fig. 9 as well as the switch operation in Fig. 10).  

Allowable Subject Matter
Claims 3, 5-7, 9, 11-13, 15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 recites the electronic device according to claim 2, wherein two SBU pins of the device Type-C female socket including a SBU1 pin and a SBU2 pin, the SBU1 pin and the SBU2 pin of the device Type-C female socket are connected to a first side of the switching combination, and a first data pin and a second data pin of the quick charging controller are connected to a second side of the switching combination; the switching combination is configured to switch connection mode between the device Type-C female socket and the quick charging controller as follows: connect the SBU1 pin of the device Type-C female socket to the first data pin and connect the SBU2 pin of the device Type-C female socket to the second data pin; or connect the SBU1 pin of the device Type-C female socket to the second data pin and connect the SBU2 pin of the device Type-C female socket to the first data pin.  
Claim 15 is dependent upon claim 3.
Claim 5 recites the electronic device according to claim 4, wherein a first side of the switching combination is respectively connected to the DP pin and the DM pin of the device Type-C female socket, and a second side of the switching combination is connected to digital signal pins of the processor for receiving USB 2.0 digital signals; the switching combination is configured to: switch the DP pin of the device Type-C female socket to connect to the quick charging controller or the processor; switch the DM pin of the device Type-C female socket to connect to the quick charging controller or the processor. 
Claim 17 is dependent upon claim 5.
Claim 6 recites the electronic device according to claim 2, further comprising a current source and a voltage detection module, and the current source is connected to a SBU pin of the device Type-C female socket through the switching combination and configured to output an output current to the SBU pin; the voltage detection module is directly or indirectly connected to SBU pins of the device Type-C female socket, and the voltage detection module detects voltage information across the SBU pins to determine impedances of SBU pins of the device Type-C female socket based on the voltage information. 
Claim 18 is dependent upon claim 6.
Claim 7 recites the electronic device according to claim 1, further comprising a power management module connected to a VBUS pin of the device Type-C female socket; when the accessory is connected to the device Type-C female socket, a CC pin of the device Type-C female socket is connected to a CC pin of an accessory Type-C male connector of the accessory; the CC pin of the device Type-C female socket is connected to a processor, and the processor is configured to determine external connecting states of the accessory according to a signal of a CC pin of the device Type-C female socket; the external connecting states include a first connecting state that the accessory is connected to the audio connector rather than the charger, and a second connecting state that the accessory is connected to the charger; when the external connecting state is the first connecting state, the processor is configured to command that the power management module provides power for the accessory through a VBUS pin of the device Type-C female socket; when the external connecting state is the second connecting state, the processor is configured to command that the power management module is charged through a VBUS pin of the device Type-C female socket. 
Claim 9 recites the accessory according to claim 8, wherein SBU pins of the accessory Type-C male connector include a SBU1 pin and a SBU2 pin; the SBU1 pin and the SBU2 pin of the accessory Type-C male connector are respectively connected to a DP pin and a DM pin of the accessory Type-C female socket, and when the charger is connected to the accessory Type-C female socket, a DP pin and a DM pin of the accessory Type-C female socket are respectively connected to a D+ pin and a D- pin of the charger; or the SBU1 pin and the SBU2 pin of the accessory Type-C male connector are respectively connected to a SBU1 pin and a SBU2 pin of the accessory Type-C female socket, and when the charger is connected to the accessory Type-C female socket, a SBU1 pin and a SBU2 pin of the accessory Type-C female socket are respectively connected to a SBU1 pin and a SBU2 pin of the charger.  
Claim 20 is dependent upon claim 9.
Claim 11 recites the accessory according to claim 10, wherein a first detection pin and a second detection pin of the audio processing module are connected to the audio port, the first detection pin is shorted to the second detection pin when the audio connector is completely connected to the audio port, and the first detection pin is connected to a CC pin of the accessory Type-C male connector; when the audio connector is completely connected to the audio port but the charger is not connected to the accessory Type-C female socket, the first detection pin is shorted to the second detection pin and a voltage level of a CC pin of the accessory Type-C male connector is pulled to a first voltage level, which commands that the electronic device connected to the accessory directly or indirectly provides power for the audio processing module; when the charger is connected to the accessory Type-C female socket, the audio processing module is charged by the charger.  
Claims 12 and 13 are directly or indirectly dependent upon claim 11.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gu (US 2019/0173137) and Ryu (US 2017/0127203).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859